Per Curiam.
It is a fatal objection to this action, that its aim is to make the sureties, in an ordinary administration bond, liable for the proceeds of the intestate’s land; a thing that cannot be done. They are irresponsible by the very words of the condition, as was held in Reed v. The Commonwealth, 11 Serg. & Rawle 441, for any thing but his goods, chattels, and credits, which were such at the time of his death; and they were consequently held to be irresponsible for a confession of judgment on which the real estate was sold, and the proceeds of it misapplied. The distinction betwixt these and the real assets is recognized, even by a statute which requires a separate bond for the latter, the administration of which, to avoid the uncertainty which springs from confusion, ought *215to appear also by a separate account. All the exceptions turn on this point; and they are consequently not sustained.
Judgment affirmed.